Electronically Filed
                                                       Supreme Court
                                                       SCWC-12-0000962
                                                       07-MAY-2014
                                                       09:50 AM



                          SCWC-12-0000962
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

         STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,
                                vs.
          LETITIA HARTER, Petitioner/Defendant-Appellant.

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-12-0000962; CR. NO. 11-1-1063)
        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)
          Petitioner/Defendant-Appellant Letitia Harter’s
Application for Writ of Certiorari, filed on March 24, 2014, is
hereby accepted and will be scheduled for oral argument.
          The parties will be notified by the appellate clerk
regarding scheduling.
          DATED: Honolulu, Hawai#i, May 7, 2014.
Alen M. Kaneshiro                  /s/ Mark E. Recktenwald
for Petitioner
                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /S/ Michael D. Wilson